PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/910,711
Filing Date: 2 Mar 2018
Appellant(s): LeBoeuf et al.



__________________
Needham J. Boddie, II
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/20/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/7/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-12, and 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Sukkar et al. (U.S. Patent Application Publication No. 2006/0217988,) hereinafter referred to as Sukkar.
 Claims 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Sukkar et al. (U.S. Patent Application Publication No. 2006/0217988,) hereinafter referred to as Sukkar; further in view of Nemirovksi (U.S. Patent Application Publication No. 2002/0143242,) hereinafter referred to as Nemirovksi.
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Sukkar et al. (U.S. Patent Application Publication No. 2006/0217988,) hereinafter referred to as Sukkar; further in view of Goodman (U.S. Patent No. 6,616,613,) hereinafter referred to as Goodman.
Claims 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Sukkar et al. (U.S. Patent Application Publication No. 2006/0217988,) hereinafter referred to as Sukkar; further in view of Monfre et al. (U.S. Patent Application Publication No. 2003/0060693,) hereinafter referred to as Monfre.
(2) Response to Argument
With respect to the rejection of claims 1 and 18 under 35 U.S.C. § 103 based on Shalon and Sukkar, Appellant characterizes Shalon and Sukkar on pp. 6-9 of the Brief. 
Appellant describes Shalon as directed entirely to controlling eating behavior and that the additional sensor devices in ¶[0299] of Shalon are solely directed to caloric expenditure.
However, this appears to be a simplification of the teachings of Shalon. Shalon does teach a system for energy balance, that is monitoring food and drink consumption in the balance of physical activity in order to monitor a subject’s diet and health with respect to obesity. Shalon also discloses monitoring and modifying behavior to help with conditions such as snoring, sleep apnea, bruxism, smoking, alcohol consumption, drug addiction, exercise and physical training, stuttering, panic disorders, attention deficit, hyperactivity disorders, or other disorders that have unique physiological sound or motion characteristics (Shalon ¶[0112]), in addition to general medical monitoring using vital signs (Shalon ¶[0332], ¶[0336-0337]) and that not only are eating sounds monitored, but also subject speech and other verbal and non-verbal indications of health (Shalon ¶[0117]) and feedback or interaction from the user through the audio sensor (Shalon ¶[0158]).
On pp. 9-10 of the Brief, Appellant suggests that the combination of Shalon and Sukkar is an example of improper hindsight reasoning because “there would be no reason for (a) person of ordinary skill in the art, starting with a reference concerned with monitoring and modifying eating behavior…to look to a reference for performing (Voice Quality Enhancement) functions in telecommunications networks.”
This relies upon the above-mentioned simplification of what the Shalon reference teaches and is therefore not persuasive. As stated above, Shalon is not merely concerned with eating behavior, but with general health and wellness of conditions that have unique sound or motion characteristics (Shalon ¶[0112]). Voice Quality Enhancement in a telecommunications network is an explicit improvement of signal processing and analysis in the audio domain. One of ordinary skill in the art, looking to improve voice signal analysis, is clearly motivated to contemplate an improvement in voice signal processing, as taught by Sukkar.
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On p. 10 of the Brief, Appellant states that the cited improvement from Sukkar: avoiding degradation in speech quality, and reducing computational resources, is irrelevant to Shalon because Shalon teaches an earpiece and not a telecommunications core network.
Firstly, improvement to voice signal processing that avoids degrading speech quality and reduced computational resources is relevant to any voice signal processing. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On pp. 10-11 of the Brief Appellant describes Sukkar to teach “avoiding the use of a decoding/re-encoding step” and characterizes Sukkar as not teaching the general use of codecs, constituting a general allegation that Sukkar teaches away from implementing a codec algorithm for voice signal processing.
This is not found persuasive because Sukkar specifically teaches an improved codec algorithm as summarized in ¶[0011]. In Sukkar, the algorithm is described as encoding, and decoding, a first signal. Encoding and decoding an original signal (Appellant refers to this as a transmission on p. 11 of the Brief) are the only two steps in a codec algorithm. Sukkar cannot teach away from codecs because Sukkar specifically teaches a codec. Rather than generally stating that codecs degrade overall speech quality, in the abstract of Sukkar, it states “the first encoded signal does not have to go through intermediate decode/re-encode processes, which can degrade overall speech quality.” As the claims and the rejection do not contemplate additional or intermediate decode/re-encode processes, this statement does not teach away from the proposed combination in view of Sukkar.
With respect to the rejection of claim 18 under 35 U.S.C. § 103 based on Shalon, Sukkar, and Nemirovski, Appellant describes the cited portions of Nemirovski as solely teaching “two different internal microphones, one in each of the ears of the individual,” on p. 13 of the Brief.
However, in the same citation, ¶[0083] of Nemirovski, it further states “with or without an external microphone 54. This appears to describe one internal microphone 34 and an external microphone 54. Contrary to the characterization in the brief, he rejection dated 8/7/2020 states: “a device (Fig. 2B) for sensing internal body sounds (internal microphone element 34) and external ambient sounds (external microphone 54) for the purposes of filtering ambient noise from the desired body sound signal, wherein an ambient sound sensor faces away from the person monitored (¶[0060], ¶[0063-0064]).” 
 Appellant appears to cite to ¶¶[0082-0083] in order to argue that the benefit cited for the proposed combination would not be relevant to the inclusion of an external microphone. However, the benefit cited references using an additional sensor and ascribes the improvement to “the detection of more information.” The use of an additional sensor for the detection of additional information applies to an additional microphone, as well as duplicate in-ear sensors. 
With respect to the rejection of claims 13 and 14 under 35 U.S.C. § 103 based on Shalon, Sukkar, and Monfre, Appellant characterizes the “oxygen saturation” and “plethysmography” of Shalon and the reflectance spectroscopy device of Monfre as fundamentally different than the claimed “pulse oximeter.” on p. 14 of the Brief.
In the art, a pulse oximeter is a sensor device that calculates blood oxygen saturation through a signal from a device that can be generically described as a photo-plethysmograph. Pulse oximeters specifically use photo-plethysmography to determine blood oxygen content (and sometimes, additional information). They consist of a light source directed at human tissue and a light detector, and the blood oxygen content is calculated based on what light from the light source is detected by the light detector. It can be transmissive (the light is transmitted through human tissue to the light detector) or reflective (the light is reflected on the human tissue to the light detector.)
Shalon teaches a pulse oximeter (a photo-plethysmograph resulting in oxygen saturation). Shalon does not teach reflective pulse oximetry because Shalon is not specific about the methodology used in the pulse oximetry of Shalon. Monfre is cited to because Monfre teaches a reflectance photo-plethysmography technique. Combined with the pulse oximetry of Shalon, reflectance photo-plethysmography also yields tissue hydration. This modification is motivated by the teachings of Shalon and the teachings of Monfre which state: monitoring hydration level reduces the risk of dehydration (Shalon ¶[0329]) and improves tissue state evaluation and analyte estimation (¶[0014], ¶¶[0024-0052]). Notably, blood analytes, as referred to in Monfre, include glucose and cholesterol and oxygen, carbon dioxide, and other blood gases dissolved in blood. 
Appellant argues that because certain specific words do not appear in Monfre, that it cannot be relied upon to teach the claimed structure on p. 14 of the Brief. 
This is not found persuasive because it appears to ignore the state of the art and the definitions and meanings of pulse oximetry as they are terms of art.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3792    
                                                                                                                                                                                                    /JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.